Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 01/05/2022.


Allowable Subject Matter


2.	Claims 1-9, 11-17, and 19-21 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/05/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
3.	The totality of each element and/or step in claims 1-9, 11-17, and 19-21 are not alluded to in the combined art of Yu and Hars. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Yu and Hars does not teach or suggest "generate a scrambler seed and a logical block address (LBA) for a block of write data received via the communication interface; generate a flash translation layer (FTL) to map the LBA to a physical address (PA); scramble the block of data using the scrambler seed; encrypt the scrambler seed the LBA, and the PA in the FTL using an encryption key; initiate writing a scrambled block of data and encrypted LBA and scrambler seed to the memory array; 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-9, 11-17, and 19-21 are patentable.
7.	Claims 10, 18, and 22
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436